Citation Nr: 1103615	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that the September 2008 rating decision denied 
service connection for tinnitus, denied service connection for 
posttraumatic stress disorder (PTSD) and granted service 
connection for cystic acne.  The Veteran submitted a notice of 
disagreement in October 2008 with respect to the denial of 
service connection for tinnitus and PTSD.  In an April 2009 
rating decision, the RO granted service connection for PTSD and 
the Veteran has not appealed the decision.  Therefore, the only 
issue before the Board is entitlement to service connection for 
tinnitus.  

A hearing was held on December 14, 2009, by means of video 
conferencing equipment with the appellant in Detroit, Michigan, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.


FINDING OF FACT

Tinnitus has been found to have begun during service and has 
continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for 
tinnitus on appeal is being granted, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

LAW AND ANALYSIS

Service connection for tinnitus

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, and after resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the Veteran is entitled to service connection for tinnitus.

The Veteran's service treatment records are absent for findings 
of tinnitus.  In fact, the first medical indication of tinnitus 
was not until his treatment records dated in the 2000s.  
Nevertheless, the absence of treatment for, or medical evidence 
of, a claimed disability is not always fatal to the claim.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this regard, the September 
2008 VA examiner opined that it was not likely that the current 
hearing loss was related to military service and that the most 
likely etiology of the current tinnitus was the hearing loss.  
Therefore, it was not likely that the current tinnitus was 
related to military service.   

In a June 2009 statement, the Veteran stated that he was exposed 
to heavy area ground bombing and artillery along with small arms 
fire on a 24 hour daily basis.  In a September 2009 statement, 
the Veteran stated that the onset of his tinnitus started during 
active service and that his post-service steel mill job required 
him to wear hearing protection at all times.  

The Board does not afford the September 2008 VA examination much 
probative value.  In this regard, although the examiner noted 
that the Veteran's tinnitus was related to the hearing loss, the 
examiner did not account for the Veteran's report of noise 
exposure during service.  In addition, the Veteran has since 
stated that he has experienced ringing in his ears ever since 
active service.  The Veteran is competent to report that he has 
experienced ringing in his ears since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Thus, under the facts presented here, the Board finds 
the Veteran's statements that he has experienced ringing since 
service to be persuasive.  Therefore, as the examiner's opinion 
does not address the Veteran's contention of experiencing 
tinnitus since active service, the Board affords the opinion 
little persuasive value.  

In conclusion, the Board has determined that the most persuasive 
evidence of record is the Veteran's contention that he began to 
experience ringing in his ears during service and has experienced 
this ringing ever since.  The medical evidence of record 
indicates a medical diagnosis of tinnitus.  Thus, there is 
competent and credible evidence of ringing of the ears during 
service, continuity of symptomatology since service, and a 
diagnosis of tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  Thus, when 
considered as a whole, and after resolving all reasonable doubt 
in favor of the Veteran, service connection for tinnitus is 
granted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


